[J-67-2020] [MO: Baer, C.J.]
                     IN THE SUPREME COURT OF PENNSYLVANIA
                                  MIDDLE DISTRICT


    SHARON WISE,                                  :   No. 97 MAP 2019
                                                  :
                         Appellant                :   Appeal from the Order of the
                                                  :   Commonwealth Court at No. 1387
                                                  :   CD 2018 dated June 12, 2019
                v.                                :   Affirming the Order of the
                                                  :   Huntingdon County Court of
                                                  :   Common Pleas, Civil Division, at No.
    HUNTINGDON COUNTY HOUSING                     :   CP-31-CV-344-2015 dated February
    DEVELOPMENT CORPORATION,                      :   10, 2017.
    HOUSING AUTHORITY OF THE COUNTY               :
    OF HUNTINGDON, CHESTNUT TERRACE               :   ARGUED: September 15, 2020
    RESIDENT'S ASSOCIATION AND                    :
    WEATHERIZATION INC., A NON PROFIT             :
    CORPORATION D/B/A HUNTINGDON                  :
    COUNTY HOUSING SERVICES,                      :
                                                  :
                         Appellees                :


                                     CONCURRING OPINION


JUSTICE WECHT                                                   DECIDED: April 28, 2021
        On May 9, 2013, Sharon Wise was injured when she tripped and fell while walking

on a sidewalk in a public housing complex at night. In her ensuing negligence action

against the Housing Authority of the County of Huntington (HACH), Wise alleged that the

cause of her fall was insufficient outdoor lighting resulting from the relative position of a

light pole and a tree which obstructed that light.1 HACH moved for summary judgment,

arguing that Wise’s suit was barred by sovereign immunity. Wise responded that her




1       Maj. Op. at 2.
claim fell within the real estate exception to sovereign immunity.2 HACH replied that the

exception was inapplicable because the sidewalk itself was not a dangerous condition,

and because the allegedly insufficient lighting was not a condition of the real estate.

       Persuaded by HACH’s argument against the applicability of the real estate

exception, the trial court granted HACH’s motion for summary judgment, dismissing

Wise’s case. Wise appealed. The Commonwealth Court affirmed, holding that, while

HACH may have had a duty to light naturally dark exterior areas, sovereign immunity

barred liability for HACH’s breach of this duty.3 According to the Commonwealth Court,

2      42 Pa.C.S. § 8522, entitled “Exceptions to Sovereign Immunity,” provides, in
relevant part, as follows:
       (a) Liability imposed.--The General Assembly, pursuant to section 11 of
       Article I of the Constitution of Pennsylvania, does hereby waive, in the
       instances set forth in subsection (b) only and only to the extent set forth in
       this subchapter and within the limits set forth in section 8528 (relating to
       limitations on damages), sovereign immunity as a bar to an action against
       Commonwealth parties, for damages arising out of a negligent act where
       the damages would be recoverable under the common law or a statute
       creating a cause of action if the injury were caused by a person not having
       available the defense of sovereign immunity.

       (b) Acts which may impose liability.--The following acts by a Commonwealth
       party may result in the imposition of liability on the Commonwealth and the
       defense of sovereign immunity shall not be raised to claims for damages
       caused by:

                                      *      *      *

              (4) Commonwealth real estate, highways and sidewalks.--A
              dangerous condition of Commonwealth agency real estate and
              sidewalks, including Commonwealth-owned real property,
              leaseholds in the possession of a Commonwealth agency and
              Commonwealth-owned real property leased by a Commonwealth
              agency to private persons, and highways under the jurisdiction of a
              Commonwealth agency, except conditions described in paragraph
              (5).
3      Wise v. Huntingdon Cty. Hous. Dev. Corp., 212 A.3d 1156 (Pa. Cmwlth. 2019).



                             [J-67-2020] [MO: Baer, C.J.] - 2
it was natural nighttime darkness, not the positioning of the light pole in relation to the tree

and the sidewalk, that allegedly caused Wise’s fall.4 The Commonwealth Court viewed

Wise’s allegations as being premised upon HACH’s failure “to alter the natural state of

nighttime darkness,” and held that sovereign immunity barred Wise’s claim.5 We

granted review in order to examine whether outdoor lighting of Commonwealth property

resulting from the location of a light pole and from a tree blocking that light is a dangerous

condition of the Commonwealth property under the real estate exception to sovereign

immunity.

       I agree with the Majority’s reversal of the Commonwealth Court’s erroneous

decision. Wise’s claim of insufficient lighting alleges that a dangerous condition of

Commonwealth realty caused her injuries. Therefore, Wise successfully invoked the real

estate exception to sovereign immunity. I write separately to delineate the unambiguous

requirements of the real estate exception and to urge adherence to the exception’s plain

language. Our precedent has departed from that statutory language to the extent that it

has advanced a non-textual and unsupported distinction between the Commonwealth’s

acts and omissions.

       Mindful that exceptions to sovereign immunity must be strictly construed,6 this

Court has found no ambiguity in the requirements of the real estate exception. See


4      Id. at 1165.
5      Id. at 1166, 1167 (emphasis in original).
6       See Jones v. Se. Pa. Transp. Auth., 772 A.2d 435, 440 (Pa. 2001) (“Because the
legislature’s intent in both the Sovereign Immunity and Tort Claims Acts is to shield
government from liability, except as provided for in the statutes themselves, we apply a
rule of strict construction in interpreting these exceptions.”); see also Dean v.
Commonwealth, Dep’t of Transp., 751 A.2d 1130, 1132, 1134 (Pa. 2000); Finn v. City of
Philadelphia, 664 A.2d 1342, 1344 (Pa. 1995); Kiley v. City of Philadelphia, 645 A.2d 184,
185-86 (Pa. 1994); Snyder, 562 A.2d at 311; Mascaro v. Youth Study Ctr., 523 A.2d 1118,
1123 (Pa. 1987).


                              [J-67-2020] [MO: Baer, C.J.] - 3
Snyder v. Harmon, 562 A.2d 307, 311 (Pa. 1989) (observing that the language of Section

8522(b)(4) is unambiguous). The Court has examined the language of Subsections

8522(a) and 8522(b)(4) together, discerning in them three prerequisites to the imposition

of liability upon the Commonwealth under the real estate exception:

      [I]n order for liability to be imposed . . . , three statutory requirements must
      be met. First, the injury must have resulted from a “dangerous condition.”
      [42 Pa.C.S.] § 8522(b)(4). Second, the dangerous condition must be a
      condition “of Commonwealth agency real estate.” Id. Third, the damages
      must be recoverable under common law “if the injury were caused by a
      person not having available the defense of sovereign immunity.” Id. §
      8522(a).
Cagey v. Commonwealth, Dep’t of Transp., 179 A.3d 458, 463 (Pa. 2018). The Cagey

test thus takes the two prongs of Subsection 8522(b)(4)’s real estate exception and

combines them with Subsection 8522(a)’s requirement that the damages must be

damages that would be recoverable at common law had the injury not been caused by

the sovereign.

      In order to impose liability against a Commonwealth entity, the plaintiff must satisfy

the general requirements of Subsection 8522(a) and the particular exceptions of

Subsection 8522(b). In asking whether damages would be recoverable against “a person

not having available the defense of sovereign immunity,” Subsection 8522(a) indicates

that, although the General Assembly has waived sovereign immunity in specified

circumstances, the Commonwealth in any event is not to be held to a higher standard

than a private tort defendant. Under Subsection 8522(b), the plaintiff must establish

causation, i.e., that the damages were caused by particular acts bringing the cause of

action within the relevant exceptions. And within the real estate exception in particular,

there are two requirements: (1) that the injury resulted from “a dangerous condition;” and

(2) that the dangerous condition was “of Commonwealth agency real estate.” 42 Pa.C.S.




                             [J-67-2020] [MO: Baer, C.J.] - 4
§ 8522(b)(4). Because the Subsection 8522(a) question is not before us in this case,7

the issue presented implicates only the real estate exception under Subsection

8522(b)(4).8

      In my view, the Cagey test fails to recognize a necessary requirement: causation.

Although Cagey omitted the causation prong from its articulation of the real estate

exception, Subsection 8522(b) generally requires causation for any exception to

sovereign immunity. Id. § 8522(b). A more complete analysis of the real estate exception

would encompass causation. Accordingly, while the Cagey Court divided the real estate

exception into only two questions, i.e., (1) whether a condition is “dangerous;” and (2)

whether it is “of Commonwealth agency real estate,”9 we should apply a three-prong

approach: one that incorporates both of the Cagey prongs in addition to the causation

analysis required of all exceptions to sovereign immunity under Subsection 8522(b). This

three-prong approach presents a more complete view of what the plain language of the

real estate exception requires.

      The first requirement is that there is a “dangerous condition.”     42 Pa.C.S. §

8522(b)(4). This requirement “is unambiguous and plainly encompasses any condition



7      Although the issue in this case implicates only Subsection 8522(b), HACH and the
Office of the Attorney General (OAG) attempt to invoke Subsection 8522(a) as well,
asserting that there is no common law duty in this case because they had no notice of the
allegedly hazardous condition. Because this argument implicates Section 8522(a), it is
beyond the scope of this appeal.
8      This Court generally has addressed the Subsection 8522(b) exceptions before
deciding whether such a duty exists at common law or under statute. See, e.g., Cagey,
179 A.3d at 464 (“We begin with the first requirement that their injuries resulted from a
‘dangerous condition.’”); Dean, 751 A.2d at 1132 (“[W]e must first examine the exception
to sovereign immunity which Appellee contends her claims falls under.”); Snyder, 562
A.2d at 311 (“In order to ascertain that duty, it is necessary to first examine Section
8522(b)(4).”).
9     Cagey, 179 A.3d at 463; Maj. Op. at 11.


                            [J-67-2020] [MO: Baer, C.J.] - 5
that presents a danger.” Cagey, 179 A.3d at 464. We have held that “[w]hether a

dangerous condition exists is a question of fact for the jury to resolve.” Dean, 751 A.2d

at 1135. The plain text of the statute does not restrict “condition” to a single factor.

Rather, a dangerous condition can be comprised of a combination of factors that the

factfinder could determine to be dangerous. See, e.g., Floyd v. Philadelphia Hous. Auth.,

623 A.2d 901 (Pa. Cmwlth. 1993) (finding that an alleged combination of factors in a

stairwell in a public housing complex could constitute a dangerous condition); Peterson

v. Philadelphia Hous. Auth., 623 A.2d 904 (Pa. Cmwlth. 1993).

       Here, it is undisputed that Wise sufficiently alleged that the condition was

“dangerous.” OAG and HACH do, however, argue that a “dangerous condition” can only

be understood in the singular. I would reject this argument outright, as a dangerous

condition may include a combination of factors, any one of which, standing alone, would

not be dangerous. The plain language of the statutory term “condition” supports this

interpretation. In this case, the light pole and the tree are not dangerous in and of

themselves. Rather, as the Majority recognizes, the combination of the light pole, the

tree, and the resulting lack of illumination on a portion of the sidewalk created the danger.

See Maj. Op. at 20 (describing Wise’s allegation that the dangerous condition was the

insufficient lighting by way of the light pole, tree, and sidewalk). As a matter of law, a

“dangerous condition” may result from a number of factors working in tandem. Whether

that condition actually was dangerous is a question for the factfinder.

       Second, the statute requires an examination of whether the dangerous condition

is “of Commonwealth agency real estate.” 42 Pa.C.S. § 8522(b)(4). This is a legal

question. See Finn, 664 A.2d at 1346 (“The common theme of all these cases is that

liability depends, first, on the legal determination that an injury was caused by a condition

of government realty itself . . . and, only then, [on] the factual determination that the




                             [J-67-2020] [MO: Baer, C.J.] - 6
condition was dangerous.”). Like the first requirement, this second requirement contains

no ambiguity. Cagey, 179 A.3d at 464 (“We find this statutory requirement [that the

condition be ‘of the Commonwealth agency real estate’] to be unambiguous as well.”). As

our precedent states, “[t]hese key words indicate that a dangerous condition must derive,

originate from or have as its source the Commonwealth realty.” Snyder, 562 A.2d at 311.

       Third, similar to the “dangerous condition” requirement, whether the condition of

Commonwealth realty caused the plaintiff’s injuries “is normally a question of fact for the

jury; the question is to be removed from the jury’s consideration only where it is clear that

reasonable minds could not differ on the issue.” Hamil v. Bashline, 392 A.2d 1280, 1285

(Pa. 1978). And the Commonwealth realty’s dangerous condition need not be the sole

cause, but, rather, in line with our precedent regarding causation, must be “a substantial

factor in bringing about the plaintiff’s harm,” as well as a factual cause of the injuries. Id.

at 1284. Of course, there may be instances in which the court, as a matter of law, may

find that the plaintiff has not met his or her burden with regard to causation. Accord

Mascaro, 523 A.2d at 1125 (Hutchinson, J., concurring) (“[O]n these facts, a proximate

cause analysis would insulate appellants from liability for negligence.”).

       In my view, and premised upon the plain language of the real estate exception, in

order for a plaintiff to invoke the real estate exception to sovereign immunity, he or she

“must plead and prove a prima facie claim of negligence to survive the pleading” and

summary judgment phases. Cagey, 179 A.3d at 474 (Wecht, J., concurring). Part of that

prima facie case must include an allegation that “a dangerous condition of the

[Commonwealth agency real estate] caused the” injury. Smith v. Commonwealth, Dep’t

of Transp., 700 A.2d 587, 591 (Pa. Cmwlth. 1997). When the Commonwealth’s property

contributes to a dangerous set of circumstances, the real estate exception operates to

waive sovereign immunity.




                              [J-67-2020] [MO: Baer, C.J.] - 7
       In the past, this Court has read additional meaning into the word “of” in Subsection

8522(b)(4). See, e.g., Finn, 664 A.2d at 1346.10 But “of” plainly states the obvious: only

dangerous conditions that have a relationship to the Commonwealth’s property can be a

basis for a waiver of immunity. Indeed, the prepositional phrase “of Commonwealth

agency real estate” acts as an adjective that describes the noun phrase “dangerous

conditions.”   Because “Commonwealth agency” modifies the noun “real estate,” the

property that relates to the dangerous conditions must belong to the Commonwealth. As

such, only dangerous conditions over which the Commonwealth has control permit waiver

of immunity.

       Other dangerous conditions, or negligence over which the Commonwealth has no

control, cannot waive immunity. In other words, the General Assembly’s decision to

restrict the waiver of immunity to dangerous conditions “of Commonwealth agency real

estate” reinforces the causation requirement of Subsection 8522(b); only in instances

where the Commonwealth’s realty itself, or maintenance thereof, causes the plaintiff’s

injuries is immunity waived.

       Consistent with my view that the word “of” is to be read broadly, I believe that a

condition may be “of” Commonwealth realty regardless of whether it results from the

Commonwealth’s act or omission.          In its broadest sense, “of” simply expresses a

relationship between two things. The manner by which the Commonwealth exercises its

control of the condition and the property is irrelevant. Whether that relationship was

created through act or omission has no bearing upon the analysis. In this regard, our


10      Our precedent had suggested that the real estate exception included an on/of
distinction under which immunity was waived if an alleged injury resulted from a
dangerous condition “of” Commonwealth realty, but not if the dangerous condition was
“on” Commonwealth realty. See Finn, 664 A.2d at 1346. As the Majority observes,
however, we rejected this on/of distinction in Jones. Maj. Op. at 15 (citing Jones, 772
A.2d at 443).


                               [J-67-2020] [MO: Baer, C.J.] - 8
precedent has created an unwarranted distinction between circumstances in which the

Commonwealth takes no action to lesson a dangerous situation, and those in which the

Commonwealth takes some step to lessen the dangerous situation, but does so

negligently or fails to maintain that condition in a non-negligent manner.

       This artificial and non-textual distinction encourages the Commonwealth not to

resolve dangerous conditions, thereby creating a perverse incentive that was on display

in Dean and Cagey. In Dean, this Court held that “the Commonwealth’s failure to erect a

guardrail on the highway is not encompassed by the real estate exception to sovereign

immunity.” Dean, 751 A.2d at 1134. In Cagey, the Court found that an allegation of a

“defective, negligently installed and uncrashworthy” guardrail was sufficient to waive

immunity. Cagey, 179 A.3d at 464. As I observed in a concurring posture in Cagey:

       Under the Majority’s holding, the Commonwealth waives immunity for
       defective guardrails. Yet, under Dean, the Commonwealth is immune if it
       never installs those guardrails in the first place. Thus, although the
       Commonwealth may have a statutory and common-law duty to make its
       highways reasonably safe for the purposes for which they are used, Dean
       tacitly insists that the Commonwealth need not install guardrails at all, even
       when they are obviously necessary to highway safety.
Id. at 473-74 (Wecht, J., concurring).11

       I continue to believe, as I explained in Cagey, that Dean was wrongly decided. As

I wrote therein:

       For the reasons stated above, I would overrule Dean, apply the duty set
       forth in Snyder, and adopt the test outlined by Justice Newman in her Dean
       dissent. Under Snyder, the Commonwealth has a duty to ensure that “the
       condition of [Commonwealth] property is safe for the activities for which it is

11     Similarly, the Commonwealth Court found a waiver of sovereign immunity when
PennDOT plowed snow into an artificial mound that created a hazard, Commonwealth,
Dep’t of Transp. v. Weller, 574 A.2d 728, 730 (Pa. Cmwlth. 1990), but held that PennDOT
“has no common law duty to remove natural accumulations of ice and snow from a public
road,” implying that, had PennDOT done nothing, the suit would have been dismissed.
Id.


                             [J-67-2020] [MO: Baer, C.J.] - 9
       regularly used, intended to be used[,] or reasonably foreseen to be used.”
       Snyder, 562 A.2d at 312. Under the real estate exception, the
       Commonwealth waives immunity when “the condition of government
       property created a reasonably foreseeable risk of harm that actually
       happened.” Dean, 751 A.2d at 1135 (Newman, J., dissenting). . . . When
       a plaintiff is injured by an unsafe condition on Commonwealth realty,
       whether the condition is created by omission or commission, under
       circumstances that would otherwise impose liability on a private landowner,
       the Commonwealth is exposed to potential liability regardless of whether
       the danger was associated with the highway itself or with its immediate
       surroundings.
Id. at 474 (Wecht, J., concurring).

       Similarly, with regard to claims premised upon the absence of lighting, I continue

to urge the following clarification of Snyder and its absence-of-lighting language:

       I would also clarify Snyder to the extent that its “absence of lighting”
       language seems to imply that the absence of any and all safety features
       cannot render Commonwealth realty dangerous. As noted supra, under our
       common law, a plaintiff may pursue a negligence claim against a landowner
       for failing to make her property reasonably safe, which necessarily includes
       the installation of reasonable safety features. Likewise, Dean’s extension of
       this rationale to guardrails provides yet another reason to overrule Dean.
Id. at 474 n.10 (Wecht, J. concurring). Although the outcome in Snyder was correct—the

injury did not occur on Commonwealth property—Snyder’s suggestion that the absence

of lighting cannot be a dangerous condition “of” Commonwealth realty finds no textual

support in Subsection 8522(b)(4).

       Given my view that claims premised upon the Commonwealth’s acts or omissions

are equally susceptible to the real estate exception, I cannot join the Majority’s attempt to

fit this case within our precedent distinguishing between the two.12 Whether a claim is

premised upon a guardrail as in Cagey, or the absence of the guardrail as in Dean, or

whether it is premised upon insufficient lighting as in this case, or the absence of lighting

as in Snyder, the real estate exception is implicated as long as the plaintiff has alleged

12     Maj. Op. at 17-18.



                             [J-67-2020] [MO: Baer, C.J.] - 10
that some feature of the Commonwealth’s realty, in some way, contributed to the

dangerous condition that caused the plaintiff’s injuries.13 The real estate exception

applies equally to a condition or the absence of a condition. I do not agree with the portion

of the Majority Opinion that makes the real estate exception contingent upon the presence

of inadequate lighting, rather than the absence of lighting altogether, or premises the

outcome upon an alignment with Cagey rather than Dean.14 The judicial preservation of

this unwarranted distinction between acts of omission and acts of commission fortifies the

perverse incentive that the Court supplies to Commonwealth agencies: encouraging such

agencies to forego the installation of protective features on Commonwealth property.15

       To date, the Court has remained unpersuaded by my concern that our precedent

incentivizes the Commonwealth to forego the installation of safety features on

Commonwealth realty for fear of being held liable for injuries caused by safety features

that turn out to be dangerous.       See Cagey, 179 A.3d at 471, 473-74 (Wecht, J.,

concurring). Today, the Majority does acknowledge my criticism that its holding could be

construed as encouraging the Commonwealth to forego the installation of lighting

altogether rather than risk exposing the Commonwealth to liability for negligence arising




13     Any questions regarding the proportion of the Commonwealth’s liability are issues
for the jury. See Kiley, 645 A.2d at 186 (permitting concurrent liability for the
Commonwealth under the real estate exception).
14     Maj. Op. at 18.
15     The Majority acknowledges the concern but chooses again simply to hope for the
best with respect to Commonwealth agency conduct. Maj. Op. at 16 n.10 (“we refused
to ‘assume that the Commonwealth would act negligently, or even recklessly, for such a
purpose’” (citing Cagey, 179 A.3d at 466 n.6)); id. at 18. n.12 (“’we will not assume that
the Commonwealth would act negligently, or even recklessly’ for purposes of avoiding
potential liability by foregoing the installation of lighting” (citing Cagey, 179 A.3d at 466
n.6)).



                             [J-67-2020] [MO: Baer, C.J.] - 11
from its defective lighting conditions.16 In Cagey, the Majority refused to believe that the

Commonwealth would act negligently by foregoing attempts to improve the safety of

Commonwealth realty in order to avoid application of the real estate exception and to

maintain sovereign immunity. Cagey, 179 A.3d at 466 n.6. Today’s Majority continues

to adhere to this rationale notwithstanding my concerns.17

       I remain unpersuaded by the Majority’s unwavering faith in Commonwealth

agencies.    By exposing the Commonwealth to liability when the Commonwealth

negligently designs or installs safety features while simultaneously insulating the

Commonwealth from liability when it offers no safety features at all, our precedent

encourages the Commonwealth to forego making its property safe, “confident that it

cannot be held liable for any harm that ensues.” Cagey, 179 A.3d at 470 (Wecht, J.,

concurring). The Majority continues to “subordinate[ ] the Commonwealth’s duty to

protect its citizens to Dean’s implicit concern for protecting the public fisc.” Id. at 474

(Wecht, J. concurring). Although the Commonwealth has a duty to keep the public safe,

this duty is undermined by the financial incentive not to install safety features, an incentive

that our precedent creates. If there is no sovereign immunity whenever the injury is

alleged to have been caused by dangerously designed or installed safety features of

Commonwealth realty, but complete immunity when no safety features are installed, why

would Commonwealth agencies install any safety features at all?

       Our role as the judiciary is to apply the unambiguous language of the statute.

There is no basis in the plain language of the real estate exception that supports the

act/omission distinction which the Majority perpetuates today. If the General Assembly

wanted to narrow the scope of sovereign immunity beyond its plain terms, it could do so


16     Id. at 18 n.12.
17     Id.


                             [J-67-2020] [MO: Baer, C.J.] - 12
by amending the language of the Sovereign Immunity Act. Presently, there is no textual

basis for this Court to perpetuate the judge-manufactured distinction between negligently

designed or installed safety features on the one hand and no safety features at all on the

other.

         Nevertheless, I agree with the Majority’s conclusion that Wise’s claim is sufficient

to invoke the real estate exception. Maj. Op. at 17. Wise alleges that the dangerous

condition of insufficient outdoor lighting derives from, originates in, or has as its source

Commonwealth realty, id. (citing Snyder, 562 A.2d at 311), and that this dangerous

condition caused Wise’s injuries. Sovereign immunity does not bar Wise’s claim. Like

the Majority, I would reverse the order of the Commonwealth Court and would remand for

further proceedings. I concur in the judgment reversing the order of the Commonwealth

Court.

         Justice Dougherty joins this concurring opinion.




                              [J-67-2020] [MO: Baer, C.J.] - 13